Whitfield, J.
In an action of replevin to recover a piano or its value there was judgment by a referee for the defendant and the plaintiff took writ of error.
The evidence discloses that the defendant traded an automobile to an agent of the plaintiff for the piano. The defendant knew the agent was acting as agent only. It is clear that the defendant knew or reasonably should have known that the agent was authorized to sell and not to barter pianos. The circumstances made it encumbent upon the defendant to ascertain if the agent was authorized to barter as well as to sell; and in bartering with *357the agent under the circumstances he was charged with the duly to ascertain the extent of the agency. Under the law the evidence does not sustain the finding and judgment in favor of the defendant.
Judgment reversed.
Shackleford, C. J., and Taylor, Cockrell and Hock-er, J. J., concur.